Citation Nr: 1628049	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1990 to September 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  In October 2007, the accredited representative submitted a notice of disagreement (NOD) with the determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  In September 2011, the RO, in pertinent part, again determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss.  In January 2012, the RO issued a statement of the case (SOC) to the Veteran.  In February 2012, the Veteran submitted an Appeal to the Board (VA Form 9).  In May 2012, the RO reopened the Veteran's claim for service connection for right ear hearing loss and denied it on the merits.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



FINDINGS OF FACT

1.  In December 1994, the RO denied service connection for right ear hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in December 1994.  The Veteran did not subsequently submit a NOD with the decision.  

2.  The additional documentation submitted since the December 1994 rating decision denying service connection for right ear hearing loss is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The report of the Veteran's September 1990 physical examination for service entrance notes that the Veteran exhibited right ear hearing loss which met the criteria set forth in 38 C.F.R. § 3.385.  

4.  The Veteran's pre-existing right ear hearing loss increased in severity during active service.  


CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria for service connection for right ear hearing loss sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326(a), 3.385 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants service connection for right ear sensorineural hearing loss.  As such action represents a full allowance of the benefit sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In December 1994, the RO denied service connection for right ear hearing loss "as it preexisted service and was not aggravated beyond normal progression during active duty."  The Veteran was informed in writing of the adverse determination and his appellate rights in December 1994.  The Veteran did not subsequently submit a NOD with the decision.  

The evidence upon which the December 1994 rating decision denying service connection was formulated may be briefly summarized.  The report of the Veteran's September 1990 physical examination for service entrance states that the Veteran exhibited right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
50

The Veteran was diagnosed with "hearing loss."  The report of the Veteran's August 1994 physical examination for service separation states that the Veteran exhibited right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-10
5
60

New and material evidence pertaining to the issue of service connection for right ear hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the December 1994 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the December 1994 rating decision includes VA examination and clinical documentation, private clinical documentation, and written statements from the Veteran.  The report of an April 2008 VA audiological examination relates that the Veteran presented a history of significant in-service noise exposure while performing his military duties as a "gas turbine electrician working in engine rooms 12-16 h[ou]rs per day" including while serving aboard the U.S.S. Reuben James.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  A May 2010 treatment record from O. Froymovich, M.D., states that the Veteran was diagnosed with "combined-type" sensorineural hearing loss.  Dr. Froymovich concluded that, "[b]ased on my review of patient's service and medical history, it is my medical opinion that military service exposure has accelerated [the patient's] hearing loss in high freq[uencie]s in the right as well as the left ear."  

The April 2008 VA audiological examination report and Dr. Froymovich's May 2010 evaluation are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.  


III.  Service Connection

The Veteran asserts that service connection for a right ear hearing loss is warranted as the claimed disorder was aggravated by his significant in-service noise exposure sustained while performing his naval duties.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

The report of the Veteran's September 1990 physical examination for service entrance states that the Veteran exhibited right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
50

The Veteran was diagnosed with "hearing loss."  

The report of the Veteran's physical examination for service entrance notes that the Veteran was diagnosed with right ear hearing loss which met the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the Veteran is not entitled to the presumption of soundness as to right ear hearing loss.  The issue before the Board is therefore whether the Veteran's pre-existing right ear hearing loss was aggravated by his period of active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

The report of the Veteran's August 1994 physical examination for service separation states that the Veteran exhibited right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-10
5
60

Such audiometric findings reflect an in-service increase in severity of the Veteran's right ear hearing loss at all levels except for 2000 Hertz.  Therefore, the presumption of aggravation with regard to right ear hearing loss attaches.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  It is next necessary to determine if the presumption of aggravation may be rebutted.  

The April 2008 VA examination report notes that neither the Veteran's claims file nor his medical records were available for review.  The examiner stated that the "examiner will withhold professional opinion until [the Veteran's] SMRs/C-file are analyzed."  

Dr. Froymovich's May 2010 evaluation advances that the Veteran was diagnosed with "combined-type" sensorineural hearing loss.  Dr. Froymovich concluded that, "[b]ased on my review of patient's service and medical history, it is my medical opinion that military service exposure has accelerated [the patient's] hearing loss in high freq[uencie]s in the right as well as the left ear."  

The report of a September 2011 VA audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
35
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran was diagnosed with right ear sensorineural hearing loss.  The examiner commented that a "review of the Veteran's audiograms from service treatment records show no significant threshold shifts in the right ear on separation showing that his service-connected noise exposure did not have a detrimental effect on his hearing sensitivity in the right ear."  The VA audiologist did not address whether the documented in-service increase in severity of the Veteran's right ear hearing loss was due to the natural progress of the disorder.  

The Board observes that the record is devoid of clear and unmistakable evidence (obvious or manifest) establishing that the documented in-service increase in severity of the Veteran's pre-existing right ear hearing loss was due to the natural progress of the disability and is therefore clearly insufficient to rebut the presumption of aggravation.  

The Veteran asserts that service connection for right ear hearing loss is warranted as that disorder was aggravated by his significant in-service noise exposure while performing his naval duties.  The Veteran's right ear hearing loss increased in severity during active service.  Dr. Froymovich specifically concluded that the Veteran's right ear sensorineural hearing loss was aggravated by his period of active service.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear sensorineural hearing loss is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear sensorineural hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


